Citation Nr: 0302228	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1963.  He died in April 1998.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  Thereafter, the veteran's claims file 
was transferred to the VA Regional Office in Roanoke, 
Virginia (RO) after the appellant relocated.

As is noted in the decision that follows, the appellant has 
submitted a copy of a VA Patient Data Card in the name of the 
veteran which she argues shows that he had service connection 
for a disability at the time of his death.  As reproduced, 
the card bears the labels "service-connected" and 
"priority" and instructs the owner to present it "when 
applying for medical care."  However, the record contains no 
claim document showing that the veteran applied for service 
connection during his lifetime or any rating decision or 
notice thereof concerning a service connection claim that he 
may have filed.  The decision below discusses the evidentiary 
significance of this card, as reproduced by the appellant.  
Here, the Board observes that to some extent, it appears that 
the appellant is raising a theory of equitable relief.  
However, the Board has no authority to grant benefits on an 
asserted equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
1991 & Supp. 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Equitable relief to correct administrative error may 
be extended by the Secretary.  38 U.S.C.A. § 503.  If the 
appellant believes that administrative error has taken place 
in this case, she may apply for such relief.




FINDINGS OF FACT

1.  The claimant has been notified of the evidence and 
information needed to substantiate her claims, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran died in April 1998.  The Certificate of Death 
names ventricular tachycardia as the immediate cause of death 
and cardiomyopathy as a condition leading to the immediate 
cause of death.

3.  At the time of his death, the veteran had not established 
service connection for any disability.

4.  There is no evidence that either the ventricular 
tachycardia or the cardiomyopathy from which the veteran died 
was present during his active service or within the one-year 
period following service or that either is attributable to 
another disease or injury exhibited during service.

5.  The veteran did not die of a service-connected 
disability, have a total disability permanent in nature 
resulting from a service-connected disability or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1131, 1310, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2002).

2.  The appellant does not meet the eligibility criteria for 
Chapter 35 educational benefits.  38 U.S.C.A. §§ 3500, 3501, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The Board finds that the VCAA has been complied with in this 
case and its applicable requirements satisfied.

By means of a June 2002 supplemental statement of the case 
and a March 2001 letter, the RO has informed the appellant of 
the provisions of the VCAA and its implementing regulations 
and their relevance to her claims.  

Moreover, in developing the claims on appeal, the RO has 
discharged the duties held by VA in this case under the VCAA.

The RO has advised the appellant of the type of evidence that 
could substantiate her claims and of her and VA's respective 
responsibilities in the effort to obtain that evidence.  
Quartuccio.  The RO discussed these matters in both the June 
2002 supplemental statement of the case and the March 2001 
letter to the appellant.  In the March 2001 letter, the RO 
asked the appellant to provide it with specific information 
(name and address of the treating institution or individual 
treatment provider and the date of treatment) which it then 
could use to request medical records pertinent to the claims.  
In that letter, the RO mentioned specifically Sumner Regional 
Medical Center, where, his Certificate of Death shows, the 
veteran died and asked the appellant to provide both 
identifying information concerning those records and a 
written release of those records.  The RO made the same 
requests concerning the Sumner Regional Medical Center in a 
letter sent to the appellant in July 1998.  The claims file 
indicates, however, that the appellant never came forward 
with the information or release requested by the RO.  Lacking 
a release, the RO did not request the records.  

Thus, the record on appeal does not contain the veteran's 
medical records from Sumner Regional Medical Center.  
Nonetheless, the Board finds that the absence of Sumner 
Regional Medical Center records does not signify that VA has 
breached its duties to the appellant under the VCAA.  The 
pertinent regulation states that coincident with the duty of 
VA to obtain records in compensation claims is the duty of 
the claimant to "cooperate fully" with VA by furnishing any 
requested identifying information and releases.  The 
appellant did not cooperate fully with the RO in its efforts 
to obtain the Sumner Regional Medical Center records by 
furnishing a release.  Under the circumstances, the RO's 
efforts to obtain the records were reasonable and extended as 
far as the appellant herself would allow.

Certain other records - - service hospital records for the 
veteran that the appellant asserts should exist - - have been 
sought by the RO but not secured.  The appellant contends 
that that the medical conditions from which the veteran died 
- - ventricular tachycardia and cardiomyopathy - - ultimately 
are attributable to viral pneumonia for which he was treated 
as an inpatient for approximately thirty days at a military 
hospital in Germany during service sometime between 1962 and 
1963.  The RO obtained the veteran's service medical records 
from the National Personnel Records Center (NPRC) shortly 
after the appellant filed her claim in May 1998.  In June 
2001, the RO submitted to the NPRC a request for service 
hospital records that was based on information recorded in a 
DD Form 735, Health Record-Abstract of Service, contained in 
the claims file.  The response from that agency was negative, 
and the RO in the June 2002 supplemental statement of the 
case so informed the appellant.  Thus, service hospital 
records alleged by the appellant to exist and support her 
claims have not been obtained.  The Board finds, however, 
that the RO has made the appropriate effort to verify the 
existence of these records and if they existed, to secure 
them.  In view of that effort, the Board concludes that it is 
reasonably certain that such hospital records do not exist 
and therefore, VA has no remaining duty to seek them.

The Board notes that all other records relevant to the claims 
on appeal have been secured by the RO and associated with the 
claims file.  In June 2002, the appellant suggested in a 
written statement submitted to the RO that she considered 
there to be no evidence relevant to the claim that remained 
outstanding. 

VA has not sought a VA medical opinion in connection with the 
claims on appeal.  Under the VCAA, a need for a medical 
examination or opinion in the decision of the claim is 
considered to exist "if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) . 
. . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).

In this case, as is discussed more in the decision proper 
below, the evidence of record does not approach this 
standard.  There is no evidence, including any notation in 
his routine service medical records, that the veteran 
exhibited viral pneumonia during service as alleged by the 
appellant.  There is no evidence that the veteran 
manifested any heart disorder within the one-year period 
succeeding his separation from service, although in the 
June 1999 statement of the case, the RO advised the 
appellant of the importance of such evidence and in the 
July 1998 letter referred to above, of the importance of 
evidence that the veteran had heart problems recurrently 
since his separation from service.  There is no evidence 
that the veteran was found to be exhibiting residuals of 
pneumonia or a heart abnormality during his service 
separation examination.  The earliest documentation that 
the veteran had a heart disorder is dated in June 1997, 
approximately thirty years after he was separated from 
service.

Under the circumstances, then, there is no reasonable 
possibility that the claims would be substantiated by a 
medical opinion.  See 38 C.F.R. § 3.159(d).  Thus, a medical 
opinion was not called for in this case under the VCAA.

The Board finds that the RO has made the appropriate and 
legally required effort to develop the appellant's claims, 
including providing the notice and assistance called for by 
the VCAA.  Thus, the Board will decide the claims on the 
basis of the record as it now stands on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).



ii.  Service Connection for Cause of Death

The veteran died in April 1998.  His Certificate of Death 
names ventricular tachycardia as the immediate cause of death 
and cardiomyopathy as a condition leading to the immediate 
cause of death.

The appellant contends that the heart problems from which the 
veteran died are attributable ultimately to viral pneumonia 
that he contracted, and was hospitalized for, during service.  
As noted above, no service hospital records showing that the 
veteran was treated for viral pneumonia have been obtained or 
appear to be available.

Background

His service medical records, including the report of his 
November 1963 separation examination, do not show that the 
veteran exhibited any heart problems or was treated for 
residuals of pneumonia during service.  

The service medical records document that in June 1962, the 
veteran was treated in a hospital for epistaxis of which he 
was found to have a long history.  The service medical 
records also document that in September 1963, the veteran was 
treated with an antibiotic for acute pharyngitis.  It was 
noted at that time that his chest was "clear." 

Records prepared at a VA medical facility in Nashville, 
Tennessee between June 1997 and April 1998 show diagnosis of, 
and treatment for, heart problems.  The veteran was admitted 
after a "new onset of heart failure [in] May [19]97" and a 
cardiovascular work-up was accomplished.  An echocardiogram 
performed in June 1997 disclosed a markedly enlarged left 
ventricle, an ejection fraction of 10 to 15 percent, mildly 
thickened mitral and aortic leaflets, mild mitral 
regurgitation, and a right ventricle of normal size but with 
severely depressed systolic function.  A stress test 
conducted in June 1997 produced an impression of "poor 
exercise capacity"; the heart rate was normal during 
exercise, but the veteran's blood pressure dropped 
significantly at the peak of the activity.  An echocardiogram 
performed in December 1997 resulted in no change in the 
findings from the June 1997 study except diminished dilation 
of the inferior vena cava.  The medical records indicate that 
the veteran was last seen early in April 1998, when an 
imaging study revealed a "markedly dilated left ventricle 
with global hypokinesis and left ventricle ejection fraction 
of 17% (normal greater than 50%)."  

In a written statement which was submitted in April 2001, 
Michael K. Leonard, Jr., M.D. said that the veteran had been 
a patient of his at the Nashville, Tennessee VA medical 
facility.  Dr. Leonard indicated that he had diagnosed the 
veteran with cardiomyopathy and diabetes as a result of the 
findings arrived at during his June 1997 stay.  Dr. Leonard 
noted that the veteran was at home when he suffered the fatal 
cardiac arrest in April 1998 and opined that the cardiac 
arrest was secondary to arrhythmia with underlying 
cardiomyopathy.

The appellant submitted a copy of a VA Patient Data Card in 
the name of the veteran.  As reproduced, the card bears the 
labels "service-connected" and "priority" and instructs 
the owner to present it "when applying for medical care."  

Analysis

When a veteran dies from a service-connected disability, 
dependency and indemnity compensation shall be payable to his 
or her surviving spouse subject to other applicable statutory 
provisions.  38 U.S.C.A. § 1310. 

A claim for service connection for the cause of a veteran's 
death is a new claim regardless of the status of 
adjudications concerning service connection claims brought by 
the veteran during his lifetime.  See 38 C.F.R. § 20.1106 
(2002).  A claim of entitlement to service connection will be 
granted unless a preponderance of the evidence of record is 
against it.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  When considering 
whether a condition was a contributory cause of death, "it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c).

The veteran was not granted service connection for any 
disability during his lifetime.  The Board has considered the 
copy of the VA Patient Data Card submitted by the appellant 
but finds that this evidence does not show the contrary.  
There is no documentation in the record that the veteran 
filed a claim for service connection during his lifetime or a 
rating decision granting service connection was issued to the 
veteran by a VA Regional Office.  See 38 U.S.C.A. §§ 511, 
5101, 5104 (West 1991 & Supp. 2002) (decision of the 
Secretary granting benefits requires a prior claim therefor 
and is provided in a rating decision, notice of which is 
provided to the claimant and the claimant's representative).  
Thus, the card is not probative evidence of a previous grant 
of service connection.  Furthermore, as is explained in the 
Introduction to this decision, the Board is without authority 
to make a finding of service connection here on any equitable 
basis suggested by the evidence of the card.

Therefore, the question presented by the appellant's claim of 
entitlement to service connection for cause of death is 
whether one or more of the disabilities for which service 
connection is warranted, although not granted during the 
lifetime of the veteran, may be considered a principal or 
contributory cause of his death.  The evidence brought to 
bear on this question must be such as is competent.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When a 
proposition is medical in nature, such as medical etiology, 
diagnosis, or causation, then usually only evidence founded 
on medical expertise, as opposed to evidence consisting of 
lay opinion or assertions, will be considered competent to 
address it.  Voerth v. West, 13 Vet. App. 117, 120 (1999).  
The appellant, who appears to be a layperson rather than 
someone trained in medicine, is not a competent author of 
evidence on this question.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a lay person is not competent to 
diagnose a current disability or opine as to its etiology).

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Direct service connection may also be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
If a veteran with 90 days or more of continuous active 
service develops certain forms of heart disease 
(arteriosclerosis, cardiovascular-renal disease, endocarditis 
or other valvular heart disease, myocarditis) within one year 
after separation from active service, then that disease will 
be considered to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309.

Service connection requires satisfactory proof by competent 
evidence of three propositions:  the existence of current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between that in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board finds that the preponderance of the evidence of 
record in this case is against a conclusion that a principal 
or contributory cause of the death of the veteran was a 
disorder or disorders related to his military service.  There 
is no medical evidence that the heart problems from which the 
veteran died either were incurred during service or appeared 
within the one-year period immediately succeeding his 
separation from service.  There is no medical evidence that 
the veteran suffered from pneumonia during his active 
service, much less any substantiating the appellant's theory 
that his heart problems developed as a result of such illness 
during service.

Therefore, service connection would not be warranted for any 
heart disorder in this case.  Accordingly, the claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.

iii. Eligibility for Dependents' Educational Assistance 
under Chapter 35 of Title 38 of the United States Code

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (5) if a serviceperson, 
is on active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

The veteran died from non service-connected heart problems 
and not from any disease related to his service.  Since 
service connection has not been established for the cause of 
the veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  Manifestly, at the time of his death in April 1998, 
the veteran he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability.  
None of the other conditions for eligibility apply.

Thus, the appellant does not meet the basic eligibility 
requirements for entitlement to Chapter 35 Dependents' 
Educational Assistance, and her claim, therefore, must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

